FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2020

                                     No. 04-19-00694-CV

                                   Felicidad MARTINEZ,
                                          Appellant

                                              v.

                                    CITY OF LAREDO,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2019CVK000800D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
        On October 6, 2020, we ordered appellee to file its brief by November 2, 2020. On
October 30, 2020, appellee filed an amended unopposed motion requesting additional time to file
its brief. After consideration, we GRANT appellee’s motion and ORDER appellee to file its
brief by December 2, 2020.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court